— In an action in which a judgment of the Supreme Court, Kings County, was entered July 29, 1975 granting plaintiff a divorce, (1) defendant appeals, as limited by his oral argument, from so much of the judgment as awarded plaintiff alimony of $50 per week and (2) plaintiff cross-appeals, as limited by her notice of appeal and brief, from so much of the judgment as made awards for alimony and child support. Judgment affirmed insofar as appealed from, with costs to plaintiff (Kay v Kay, 37 NY2d 632). Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.